Title: From Thomas Jefferson to Henry Williams, 11 June 1807
From: Jefferson, Thomas
To: Williams, Henry


                        
                            Sir
                            
                            Washington June 11. 07.
                        
                        Your letter of the 4th. is but this moment come to hand. I will pay for William Stewart the £25.17 therein
                            stated. but being in the habit of settling my pecuniary matters the first week in every month, & of then disposing of
                            all the funds I can command, this has been already done for the present month, and I cannot make you the remittance till
                            the first week of the next month. it shall go by the post which leaves this on the 8th. & reaches Charlottesville on the
                            11th. of July.   Accept my salutations & best wishes.
                        
                            Th: Jefferson
                            
                        
                    